MILLS, Judge.
Williams appeals from convictions for attempted burglary, contrary to Sections 810.02(1) and 777.04(1), Florida Statutes (1985) and loitering and prowling, in violation of Section 856.021(1), Florida Statutes (1985). The latter conviction is affirmed. However, while we cannot find that the evidence adduced by the state at trial supports the attempted burglary conviction, it clearly does support one count of attempted trespass. Sections 810.08(1) and 777.-04(1), Florida Statutes (1985). The attempted burglary conviction only is therefore reversed, and the case remanded with instructions to adjudicate Williams guilty of one count of attempted trespass and to resentence him in accordance with the attempted trespass conviction. See Feacher v. State, 504 So.2d 17 (Fla. 5th DCA 1987).
SMITH, C.J., dissents without written opinion.
SHIVERS, J., concurs.